Citation Nr: 0316852	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  93-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for anxiety neurosis from September 27, 1991 to 
October 1, 1992. 

2.  Entitlement to a disability evaluation in excess of 50 
percent for anxiety neurosis from October 2, 1992 to April 
18, 1996. 

3.  Entitlement to a disability evaluation in excess of 70 
percent for anxiety neurosis from April 19, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1974.          

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 1992, May 1993, 
and February 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  The June 1992 
rating decision denied the veteran's claim for an increased 
evaluation for anxiety neurosis, evaluated as 30 percent 
disabling.  A May 1993 rating decision assigned a 50 percent 
evaluation from October 2, 1992.  A February 2003 rating 
decision assigned a 70 percent evaluation from April 19, 
1996.       


REMAND

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VCAA, 
38 U.S.C.A. § 5103A (West 2002).  Regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2002).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The VCAA applies to the present claim because this claim was 
filed in September 1991, before the date of enactment of the 
VCAA, and the claim is still pending.

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  VCAA, 38 U.S.C.A. 
§ 5103(a).  

In those cases where notice is provided to the claimant, a 
second notice is to be provided to advise that if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. 
§ 3.159(b) details the procedures by which VA will carry out 
its duty to provide notice.

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue on appeal.  The Board notes that 
the VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).  

The Board finds that a VA medical examination should be 
obtained in this matter in order to determine the current 
severity of the veteran's anxiety neurosis.  The Board notes 
that the most recent medical evidence of record is dated in 
1997.  Another VA examination is needed in order to determine 
if the veteran's anxiety neurosis has increased in severity.  
Thus, the Board finds that a medical examination is necessary 
to make a decision on this claim.  

The VCAA also specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  38 
U.S.C. § 5103A(b)(1), (2).

Pursuant to the VCAA, the Board finds that the RO should 
contact the veteran and ask the veteran to identify any 
medical care providers who have treated him for the anxiety 
neurosis since 1993.  The RO should make an attempt to obtain 
and associate with the claims folder any treatment record 
identified by the veteran.  

Accordingly, this case is remanded for the following action: 

1.  The veteran should be contacted by 
the RO and requested to provide the name 
and addresses of the medical care 
providers who have treated him for the 
anxiety neurosis since 1993.  After 
securing appropriate consent from the 
veteran, any medical care providers so 
identified should be asked to provide 
copies of the veteran's treatment 
records, if such records are not 
currently associated with the claims 
folder.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature, extent, and severity of the 
service-connected anxiety neurosis.  The 
examiner should report the Global 
Assessment of Functioning score due to 
the anxiety neurosis.  
The examiner should report whether the 
veteran has virtual isolation in the 
community; totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior; or a demonstrable inability to 
obtain or retain employment due to the 
service-connected anxiety neurosis.  The 
examiner should report whether the 
anxiety neurosis causes total 
occupational and social impairment due to 
such symptoms as gross impairment in 
thought processes or communication, 
persistent delusions or hallucinations, 
grossly inappropriate behavior, 
persistent danger of hurting self or 
others, intermittent inability to perform 
activities of daily living, 
disorientation to time or place, or 
memory loss for names of close relatives, 
own occupation or own name.  
 
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issues of entitlement to a disability 
evaluation in excess of 30 percent for 
anxiety neurosis from September 27, 1991 
to October 1, 1992; entitlement to a 
disability evaluation in excess of 50 
percent for anxiety neurosis from October 
2, 1992 to April 18, 1996; and 
entitlement to a disability evaluation in 
excess of 70 percent for anxiety neurosis 
from April 19, 1996.  The RO should 
evaluate the increased rating claim under 
both the old and the current VA 
regulations for rating psychiatric 
disorders.  The RO should determine which 
set of regulations is more favorable to 
the veteran, and apply the one more 
favorable in accordance with VAOPGCPREC 
3-2000 and Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran.  
He should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


